Citation Nr: 0114146	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  99-25 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for left knee 
disability.  

2.  Evaluation of residuals of a right knee injury, currently 
rated as 10 percent disabling.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran had active service from September 1991 to May 
1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
residuals of a right knee injury, rated as 10 percent 
disabling effective May 3, 1998; and denied service 
connection for left knee disability.  The veteran perfected 
his appeal as to both issues to the Board.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
recently rendered a decision in Fenderson v. West, 12 Vet. 
App 119 (1999).  According to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO did not assign 
staged ratings for the veteran's service-connected right knee 
disability.  The Board will also consider if staged ratings 
are warranted.  

The Board also notes that the claim of service connection for 
a left knee disability was denied on the basis that it was 
not well-grounded.  Pursuant to the Veterans Claims 
Assistance Act of 2000, claims are no longer denied on that 
basis and are considered on the merits.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The 
Board concludes that the veteran has not been prejudiced by 
the decision herein addressing service connection for a left 
knee disability on the merits as the veteran presented and 
argued his claim on that same basis.



FINDINGS OF FACT

1.  The veteran has overuse syndrome of the left knee which 
is etiologically related to his service-connected right knee 
disability. 

2.  The veteran's right knee disability has been productive 
of a significant amount of crepitus on range of motion 
testing, extension to 10 degrees at worst, flexion to 130 
degrees at worst, and pain on patella femoral compression; 
but strength has been 5/5, there has been normal patella 
tracking with no evidence of tilt, no locking, no 
instability, no dislocations/subluxation, no evidence of 
atrophy proximal or distal, no muscular rigidity, no spasm, 
no swelling, no atrophy, and no vesiculations.  


CONCLUSIONS OF LAW

1.  Overuse syndrome of the left knee is proximately due to 
or the result of the veteran's service-connected right knee 
disability.  38 C.F.R. § 3.310(a) (2000).

2.  Residuals of right knee injury are no more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic Code 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the August 1998 rating 
decision and the October 1999 statement of the case of the 
reasons and bases for the denial of his claims.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision and the statement of the 
case sent to the veteran informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The veteran was 
afforded two VA examinations in conjunction with his claim 
and those examination reports are of record.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record to decide his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


Background

A review of the service medical records shows that the 
veteran initially injured his right knee in October 1991 and 
was placed on restricted duty.  In September 1992 and October 
1992, the veteran complained of right knee pain of one year's 
duration due to an injury incurred when the veteran was 
running and stepped in a hole.  The diagnosis was right 
patellofemoral syndrome secondary to probable malalignment.  
The veteran received subsequent treatment for his right knee 
disability.  In March and April 1993, the diagnosis of right 
patellofemoral syndrome was continued and treatment was 
rendered.  The veteran was again treated on multiple 
occasions.  In June 1996, he reinjured his right knee and it 
was noted he had a subluxating patella and a probable right 
patellar dislocation.  In August 1997, he was again reinjured 
his knee and it was noted that he also had chondromalacia and 
a possible tear of the anterior crusciate ligament.  In 
December 1997, the veteran underwent a right knee arthroscopy 
with proximal and distal realignment.  Thereafter, he 
continued to have right knee problems and received follow-up 
treatment.  The veteran was not treated during service for a 
left knee disability. 

Following the veteran's discharge from active duty in May 
1998, he filed a claim for VA disability compensation 
benefits.  In his application, he claimed to have right and 
left knee disabilities which were incurred inservice.  He 
reported no post-service medical treatment.  In other 
correspondence of record, the veteran reported having 
bilateral knee pain which inhibits performing physical 
activities.  The veteran related that he does not having 
feeling around his right knee cap and experiences swelling.  

The veteran was afforded a VA general medical examination and 
a VA joints examination, both conducted in June 1998.  Upon 
his general medical examination, the examiner noted that the 
veteran's history of inservice right knee surgery.  The 
veteran reported currently having moderate to severe pain 
with walking, bending, squatting, and running.  He related 
that his abilities at work were negatively impacted by his 
right knee pain, but he denied losing time or wages due to 
his right knee disability.  Physical examination revealed 
right knee extension to 10 degrees with mild pain and flexion 
to 130 degrees with moderate pain, both actively and 
passively.  There was no muscular rigidity, spasm, swelling, 
atrophy, or vesiculations noted.  Strength was 5/5 in all 
extremities.  The diagnosis was right knee recurrent patellar 
dislocation.  

Upon the joints examination, the examiner reviewed the 
veteran's medical history with regard to his right knee.  In 
addition, he noted the veteran's new complaints of left knee 
pain.  The veteran related that he had had increasing pain in 
his right knee since he had started working as a mechanic.  
The veteran reported no locking or giving-out type of 
symptoms.  The veteran stated that his symptoms were worse 
with activities and stair climbing.  Physical examination 
revealed a significant amount of crepitus on range of motion 
testing of both knees.  The veteran also exhibited pain on 
patella femoral compression of the right knee.  Also, the 
veteran had normal patella tracking with no evidence of tilt.  
The examiner noted that the prior surgical scars were well-
healed.  There was no evidence of atrophy, proximal or 
distal.  The veteran displayed full range of motion of the 
knees, bilaterally.  The examiner reviewed x-rays of the 
right knee and reported that the veteran had significant 
degenerative changes of the patella and femoral joint with 
medial joint line narrowing.  The veteran also had a screw in 
the patellar tubercle which was consistent with a patellar 
tubercle transfer for realignment.  The veteran also had an 
anterior patellar effusion and slight patella alta.  There 
was a cortical defect in the anterior femoral condyle.  The 
assessment was right knee chronic patellar dislocation status 
post patellar realignment and reconstruction.  With regard to 
the left knee, the examiner indicated that the veteran had 
overuse syndrome of the left knee.  The examiner further 
opined that the veteran's left knee symptoms were new and 
were secondary to overuse which was due to his favoring the 
right knee.  With regard to the right knee, the examiner 
noted that the veteran was still within the postoperative 
period and it was not uncommon for his to have pain at this 
time.  He noted that it was significant that the veteran had 
not had dislocations which would have continued without 
surgical intervention.  The examiner opined that the veteran 
might have limitation in his ability to maintain employment 
as he would be prone to early arthritis which was not yet 
evident.


Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).  In addition, service connection may be granted for a 
chronic disease, including arthritis, if manifested to a 
compensable degree with one year following service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  

In addition, where a wartime combat veteran alleges he 
suffers disability due to an injury incurred in service, 38 
U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, although the veteran served in wartime, the record does 
not show nor does he assert that he was injured in combat.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  In addition, a claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disability.  Jones (Wayne L.) v. Brown, 
7 Vet. App. 134 (1994).  In addition, service connection may 
also be granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran asserts that he has a left knee disability.  He 
argues that this left knee disability developed due to his 
favoring his right knee due to service-connected right knee 
disability.  However, the veteran is not qualified to make 
medical conclusions, therefore, his statements regarding 
medical diagnoses and causation are not probative.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In this case, the service medical records do not show 
complaints, findings, treatment, or diagnosis of a left knee 
disability during service.  There is no medical evidence of a 
current left knee disability which is directly related to 
service, nor does the veteran assert such.  In light of the 
foregoing, the Board finds that neither chronicity in service 
nor continuity of symptomatology after service is shown.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).  Thus, the 
requirements of direct service connection are not met. 

Rather, the veteran asserts that secondary service connection 
is warranted, as noted.  In view of the veteran's 
contentions, the Board has reviewed the current medical 
evidence.  The June 1998 VA joints examination revealed that 
the veteran complained of left knee pain due to overuse.  On 
range of motion testing, there was a significant amount of 
crepitus, although the veteran demonstrated full range of 
motion.  No other abnormality of the left knee was shown 
objectively.  The examiner opined that the veteran had 
overuse syndrome of the left knee.  

The RO denied service connection because it was concluded 
that there was no actual disability.  Service connection may 
be granted for disability due to service connected disease or 
injury.  The regulation does not state service connection may 
be granted for disease or injury that is proximately due to 
or the result of a service connected disease or injury.  In 
this case there is a service connected disease or injury; 
residuals of right knee injury.  The next issue is whether 
there is disability that is due to the service connected 
disease or injury.  The examiner has established that there 
is crepitus and has established that there is an overuse 
syndrome.  The RO was at liberty to return the file to the 
examiner for clarification but did not.  Based on the record, 
there is disability (overuse syndrome with crepitus) that is 
proximately due to or the result of a service-connected 
disease or injury.  

In sum, the current medical evidence reflects a diagnosis of 
overuse syndrome of the left knee based on the veteran's 
medical history, his complaints, and the single positive 
finding of crepitus on range of motion testing.  The examiner 
related the veteran's overuse syndrome of the left knee to 
the service-connected right knee disability.  

The Board notes that there is only one positive objective 
finding, however, the examiner has diagnosed a left knee 
disability and related it to service-connected right knee 
disability.  In light of the foregoing, the Board finds that 
secondary service connection is warranted for overuse 
syndrome of the left knee.



Rating

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this 
one) in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  Our review reflects that the veteran's disability 
has not significantly changed and that a uniform rating is 
appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it is provided that 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1 
(1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

In this case, the applicable Diagnostic Codes which afford 
higher ratings are 5257, 5260, and 5261.  The rating schedule 
provides a 10 percent rating for slight impairment of the 
knee, a 20 percent rating for moderate impairment of the 
knee, and a 30 percent rating for severe impairment of the 
knee as measured by the degree of recurrent subluxation or 
lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257.  
Under Diagnostic Code 5260, the rating schedule provides a 
zero percent rating where flexion of the leg is limited to 60 
degrees, a 10 percent rating where flexion of the leg is 
limited to 45 degrees, a 20 percent rating where flexion is 
limited to 30 degrees, and a 30 percent rating where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, the 
rating schedule provides a zero percent rating where 
extension of the leg is limited to 5 degrees, a 10 percent 
rating where extension of the leg is limited to 10 degrees, a 
20 percent rating where extension is limited to 15 degrees, 
and a 30 percent rating for limitation to 20 degrees.  Full 
range of motion of the knee is zero to 140 degrees. 38 C.F.R. 
§ 4.71, Plate II. 

Pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994), 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  In this regard, the 
Board would point out that, in a precedent opinion, the 
General Counsel of VA held that a veteran who has arthritis 
and instability in his knees may receive separate ratings 
under Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  Moreover, the VA General 
Counsel has since held, that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca) where there is probative evidence 
showing the veteran experiences painful motion attributable 
to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

The medical evidence shows that since the effective date of 
service connection, the veteran's right knee disability, as 
shown on June 1998 VA examinations, has been productive of a 
significant amount of crepitus on range of motion testing, 
extension to 10 degrees at worst, flexion to 130 degrees at 
worst, and pain on patella femoral compression; but strength 
has been 5/5, there has been normal patella tracking with no 
evidence of tilt; no locking, no instability, no 
dislocations, no evidence of atrophy proximal or distal, no 
muscular rigidity, no spasm, no swelling, no atrophy, and no 
vesiculations noted.  In addition, the VA joints examiner 
indicated that although the veteran may be prone to develop 
arthritis at an early age, it is not yet evident.  

At the outset, it is clear that the veteran had recurrent 
right knee dislocations during service.  However, he 
underwent surgery for that problem and, post-service, has not 
exhibited any dislocations/subluxation or instability.  The 
range of motion testing revealed that, at worst, extension is 
to 10 degrees and flexion is to 130 degrees, as shown on the 
VA general medical examination.  The range of motion testing 
on the VA joints examination was normal. 

In applying the appropriate diagnostic codes, the veteran 
meets the 10 percent criteria, but no more, under Diagnostic 
Code 5261, as his extension has been limited to 10 degrees.  
Under Diagnostic Code 5260, he does not meet the criteria for 
even a zero percent rating.  Likewise, since he has not 
exhibited recurrent subluxation or lateral instability, he 
does not meet the criteria for even a compensable rating 
Diagnostic Code 5257.  

Although separate ratings may be granted under Diagnostic 
Code 5257 and Diagnostic Code 5003, as noted, the veteran has 
not had recurrent subluxation or lateral instability.  In 
addition, the VA examiner indicated that arthritis currently 
is not evident.  Accordingly, separate ratings based on 
recurrent subluxation/lateral instability and limitation of 
motion are not warranted.  

The Board has also considered the directive of DeLuca as the 
veteran has painful motion of the right knee.  However, the 
objective evidence does not show that the veteran has 
exhibited any additional functional loss due to this painful 
motion nor has he exhibited weakness, excess fatigability, or 
incoordination, greater than the impairment recognized by the 
current evaluations.  His strength has been normal, there has 
been no evidence of atrophy proximal or distal, no muscular 
rigidity, no spasm, no swelling, no atrophy, and no 
vesiculations.  Thus, the Board finds that 38 C.F.R. §§ 4.40 
or 4.45 do not provide a basis for a higher rating.  

In light of the foregoing, the Board finds that a rating in 
excess of the current 10 percent rating service-connected 
right knee disability has not been warranted since the 
effective date of service connection.  Since the veteran's 
symptoms have remained essentially the same, staged ratings 
pursuant to Fenderson are not warranted.  

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for overuse syndrome of the left knee is 
warranted, subject to the law and regulations governing the 
payment of monetary benefits.

A rating in excess of the current 10 percent rating for 
service-connected  right knee disability has not been 
warranted since the effective date of service connection.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

